1. We do not consider the ground now urged by the defendant in support of its motion for a directed verdict because that ground was not stated in the motion or otherwise brought to the attention of the trial judge when the motion was presented to him at the close of all the evidence. Mass.R.Civ.P. 50(a), 365 Mass. 814 (1974). Moy v. Jack Madden Ford Sales, Inc., 4 Mass. App. Ct. 102, 107-108 (1976). Fortune v. National Cash Register Co., 4 Mass. App. Ct. 386, 386-387 n.l (1976), rev’d on other grounds, 373 Mass. 96 (1977). Parslow v. Pilgrim Parking, Inc., 5 Mass. App. Ct. 822 (1977). 2. Our declination in that respect deprives the defendant’s second point of any significance. 3. The third point has not been argued within the meaning of Mass.R.A.P. 16(a)(4), as amended, 367 Mass. 921 (1975). See Lolos v. Berlin, 338 Mass. 10, 13-14 (1958).

Judgment affirmed.